 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   KEITH ALLEN,                                    Case No. 1:19-cv-00276-AWI-BAM
10                     Plaintiff,                    ORDER RE STIPULATION SETTING
                                                     SETTLEMENT CONFERENCE
11          v.
                                                     (Doc. No. 9)
12   OMNI LIFE SCIENCE, INC., and DOES 1
     through 100, inclusive,                         Date:          September 10, 2019
13                                                   Time:          1:00 p.m.
                       Defendants.                   Courtroom:     10
14                                                   Judge:         Hon. Erica P. Grosjean
15
                                                     PERSONAL APPEARANCES REQUIRED
16

17

18
            Pursuant to the parties’ stipulation, this matter is HEREBY SET for a SETTLEMENT
19
     CONFERENCE before Magistrate Judge Erica P. Grosjean on September 10, 2019 at 1:00 PM
20
     in Courtroom 10 at the U.S. District Court, 2500 Tulare Street, Fresno, California, 93721.
21
     Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall
22
     appear at the Settlement Conference with the parties and the person or persons having full
23
     authority to negotiate and settle the case on any terms at the conference. Magistrate Judge
24
     Grosjean will issue an order addressing the substance of any settlement conference statement.
25   IT IS SO ORDERED.
26
        Dated:    April 19, 2019                             /s/ Barbara   A. McAuliffe              _
27
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                     1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
